The defendant was convicted of violating the prohibition laws, and appeals. We have examined each of the exceptions reserved on the admission or rejection of testimony, and in every instance we find the ruling upon which same is based involves only an elementary principle of law. It would serve no useful purpose to discuss these rulings seriatim. Suffice to say that we find no prejudice done the defendant in any of the said rulings. If perchance, any immaterial, irrelevant, incompetent, or illegal testimony was admitted, any injuriously prejudicial effect it might have had was completely eradicated by the extraordinarily fair, comprehensive, and explicit oral charge of the trial court, expressly excluding from the jury's consideration any and everything that did not legally bear upon the clearly explained and defined issues. Likewise we find every correct legal principle contained in any charge refused to the defendant to have been fully and clearly included in the charges given at defendant's request, in connection with the trial court's said oral charge. The appellant appears to have had a fair trial, and, no prejudicial error anywhere appearing, the judgment appealed from will be affirmed. Affirmed.